SEE LAST PAGE FOR RESTRICTIVE LEGEND

4.7% SECURED CONVERTIBLE NOTE

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] San Francisco, California [spacer.gif] [spacer.gif] [spacer.gif] $
1,000,000
[spacer.gif]
November 13, 2006 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
[spacer.gif]

FOR VALUE RECEIVED, HandHeld Entertainment, Inc., a Delaware corporation, (the
‘‘Company’’) hereby promises to pay, on or before December 31, 2011 (the
‘‘Maturity Date’’), to Zeus Promotions, LLC (‘‘Holder’’), at the address set
forth in Section 7 herein, the principal amount of One Million Dollars
($1,000,000), and to pay simple interest on the unpaid principal amount from the
date hereof at the rate of four and seven-tenths percent (4.7%) per annum, until
payment in full of the principal amount hereof. Interest on the unpaid principal
amount shall be payable annually on the anniversary date of this Note. For
purposes of this Note, the term ‘‘Holder’’ shall include any transferee pursuant
to Section 6 of this Note.

This Note is issued pursuant to the terms of that certain Membership Interest
Purchase Agreement entered into by and among the Company, Holder and John Kowal
of even date herewith (the ‘‘Interest Purchase Agreement’’). This Note shall be
subject to the following terms and conditions:

1.    Security

This Note will be secured by the Company’s pledge of certain Collateral
(‘‘Collateral’’) in the concurrently-executed Security Agreement and Pledge.

2.    Conversion of Principal and Interest.

2.1    Conversion by Holder. Holder may elect, at any time prior to the Maturity
Date to convert the principal on this Note together with accrued and unpaid
interest thereon into shares of the Company’s Common Stock.

2.2    Number of Shares Issuable on Conversion. The number of shares issuable
upon conversion by Holder (‘‘Consideration Shares’’) shall be equal to that
number of shares as is calculated by dividing the principal amount of this Note,
together with any accrued and unpaid interest thereon, by the Value (as defined
below) of one share of the Company’s Common Stock. For purposes of the above
calculation, the ‘‘Value’’ per share of the Company’s Common Stock shall be the
average of the closing prices of the Company’s Common Stock quoted on the Nasdaq
National Market (or similar system) or on any exchange on which the Company’s
Common Stock is listed, whichever is applicable (‘‘Exchange’’), for the five (5)
most recent days upon which trades are reported preceding the Closing Date (as
defined in the Interest Purchase Agreement).

2.3    Conversion by Company. Company may elect, at any time after the Company
registers the Consideration Shares, to force the conversion of the principal of
this Note into the Consideration Shares; provided, however, that the Company may
only force such conversion if at the time the Company provides Holder with the
Notice (as defined below), the average of the closing prices of the Company’s
Common Stock quoted on an Exchange for the five (5) most recent days upon which
trades are reported preceding the Notice Date (as also defined below) is equal
to or greater than twice the Value; and further provided that the trading volume
for the Company’s Common Stock during the thirty (30)-trading-day period
preceding the Notice Date equals or exceeds one hundred thousand (100,000)
shares per such trading day. For purposes of this Note, ‘‘Registers’’ or
‘‘Registration’’ shall mean the Company preparing and filing with the United
States Securities and Exchange Commission a registration statement covering for
resale all of the Consideration Shares. For avoidance of doubt, the number of
shares issuable upon such forced conversion by Company shall be equal to that
number of Consideration Shares determined pursuant to Section 2.2 of this Note.

1


--------------------------------------------------------------------------------


2.4    Registration Notice to Holder. Company shall provide Holder with written
notice of Company’s intent to Register the Consideration Shares (‘‘Notice’’),
which shall be provided to Holder by Company no less than sixty (60) days prior
to the anticipated date (based solely and exclusively on Company’s good-faith
expectation of such date) of the registration statement’s effectiveness
(‘‘Notice Date’’).

3.    Default.

The following shall be deemed to be events of default hereunder:

3.1    Nonpayment when due of any principal or interest payment required to be
made on the Note;

3.2    Any affirmative act of insolvency by the Company, or filing by the
Company of any petition or action under any bankruptcy, reorganization, or
insolvency law, or any other law or laws for the relief of debtors; and

3.3    The filing against the Company of any involuntary petition under any
bankruptcy statute, or an appointment of any receiver or trustee to take
possession of the properties of the Company, unless such petition or appointment
is set aside or withdrawn or ceases to be in effect within sixty (60) days from
the date of such filing or appointment.

4.    Company’s Right of Pre-Payment.

This Note may be pre-paid by Company at any time prior to the Maturity Date with
thirty (30) days prior written notice to Holder.

5.    Acceleration.

5.1    If any one or more of the events of default described in Section 3 hereof
shall occur, the Holder, by notice in writing to the Company, may declare the
principal of and all accrued interest on the Note then outstanding immediately
due and payable without further notice or demand; provided, however, that at any
time within fifteen (15) days after such declaration the same may be rescinded
and such event of default may be waived by Holder of the Note by written notice
from them to the Company.

5.2    Upon any such acceleration of the maturity of the Note, the Company will,
within thirty (30) days thereof, pay to the Holder the entire principal balance
unpaid on such Note, together with accrued interest thereon to the date of such
payment. If the Company shall fail to make payment to the Holder as provided
above, the Holder shall be entitled and empowered to take such measures as may
be appropriate to enforce the Company's obligations under the Note, by judicial
proceedings or otherwise. In the event suit shall be brought to enforce payment
of this Note, the Company promises to pay reasonable attorneys' fees to be fixed
by the court.

6.    Transferability.

This Note is transferable only by the Holder hereof in person or by his, her, or
its attorney duly authorized in writing on a register maintained by the Company,
upon the surrender of this Note, duly endorsed without recourse, and the Company
shall not be required to make any transfer unless and until it receives this
Note duly and properly endorsed without recourse by Holder hereof or by his,
her, or its attorney duly authorized in writing. Upon the surrender of this Note
for transfer of registration hereof, the Company shall issue a new Note in place
hereof, and shall cause such Note to be delivered to the transferee. The Company
may treat the registered holder hereof as the absolute owner hereof for the
purpose of receiving payment of, or on account of, principal hereof and interest
due hereon, for the purpose of effecting the conversion of this Note into shares
of Common Stock of the Company, and for all other purposes, and may require
guarantee of authenticity of signatures with respect to endorsements.

2


--------------------------------------------------------------------------------


7.    Notices.

Any communication or notices hereunder may be delivered or mailed as follow:

If to Company:
HandHeld Entertainment, Inc.
ATTN: Jeffrey Oscodar
539 Bryan Street, Suite 403
San Francisco, CA 94107

If to Holder:
Zeus Promotions, LLC
ATTN: John Kowal
4714-54th Avenue South
Seattle, WA 98118

[Remainder of Page Intentionally Left Blank]

3


--------------------------------------------------------------------------------


Or to such address as either party may designate to the other party by notice in
writing to the such other party from time to time.

8.    Interpretation.

The validity, interpretation and performance of this Note shall be construed
under and controlled by the laws of the State of California, without regard to
its choice-of-law principles.

9.    Legend.

THIS SECURED CONVERTIBLE NOTE HAS NOT BEEN REGISTERED UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED (‘‘THE ACT’’) OR ANY STATE SECURITIES LAW.
THE NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND NEITHER SAID NOTE NOR ANY INTEREST
THEREIN MAY BE TRANSFERRED, SOLD OR OFFERED FOR SALE UNLESS (1) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT FOR THE NOTE AS A SECURITY UNDER THE ACT AND
QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAW, (2) SUCH TRANSFER IS
MADE IN COMPLIANCE WITH RULE 144 UNDER THE ACT AND PURSUANT TO QUALIFICATION
UNDER ANY APPLICABLE STATE SECURITIES LAW OR EXEMPTION THEREFROM, OR (3) THERE
IS AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION
AND QUALIFICATION ARE NOT REQUIRED AS TO SAID TRANSFER, SALE OR OFFER.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers thereunto duly authorized, of the day and year first above written.

[spacer.gif] HANDHELD ENTERTAINMENT, INC.

[spacer.gif] By:    /s/   Jeffrey Oscodar                            

[spacer.gif] Jeffrey Oscodar,
President & Chief Executive Offer

4


--------------------------------------------------------------------------------
